Title: To Thomas Jefferson from William Short, 11 October 1788
From: Short, William
To: Jefferson, Thomas


Geneva, 11 Oct. 1788. Acknowledges TJ’s letters of 20 and 24 Sep.; has not been able to use the letter to Tronchin because of the shortness of his stay in Geneva; would write more fully except that he has at this moment found an opportunity of crossing the Alps and must set off in half an hour; does not know whether he will go from Milan to Venice or to Florence. “The Voiturier is at my back and insists on my finishing. Still I cannot leave off without begging you to recall me to the memory  of your amiable family, and to be assured of the sentiments of inviolable attachment with which is bound to you for life Your friend & servant, W. Short.”
